Opinion issued February 25, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-21-00061-CR
                            ———————————
                     IN RE RICHARD TAYLOR, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Richard Wayne Taylor, incarcerated and acting pro se, filed a petition

for writ of mandamus requesting that this Court “direct or compel the respondent . .

. to vacate and set aside [the] void order revoking deferred probation and vacate
[and] set aside the void judgment adjudicating guilt and enter an order of acquittal

in cause number 426720 . . . .”1

      We deny the petition. See TEX. R. APP. P. 52.3 (k); 52.7(a) (providing

requirements for petition for writ of mandamus); In re State, 318 S.W.3d 908, 909–

10 (Tex. App.—Eastland 2010, orig. proceeding) (denying petition for writ of

mandamus where record does not reveal justification for delay in filing). All

pending motions are dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is State of Texas v. Richard Wayne Taylor, cause number
      426720, pending in the 232nd District Court of Harris County, Texas, the Honorable
      Josh Hill presiding.